DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 27 April 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.  

Response to Arguments
Applicant’s arguments with respect to the Claim 28 have been fully considered and are persuasive.  The Objection to Claim 28 has been withdrawn. A similar objection has been made with respect to the previous one due to one remaining occurrence of “antennae” where, if any deletion of the letter “e” is present, it is not readily apparent.
Applicant’s arguments with respect to Claims 5, 22, 23, and 28 have been fully considered and are persuasive.  The previous 112(a) Rejection of Claims 5, 22, 23, and 28 has been withdrawn. 
Applicant’s arguments with respect to Claims 5, 22, 23, and 28 have been fully considered and are persuasive-in-part.  The previous 112(b) Rejections to Claim 28 have been withdrawn-in-part. The maintained Rejection pertains to what structure is actually determining the fuel is at a low level as the claim recites “said tank sensor devices in operation determining where an associated storage tank has attained a low level condition,” “the receiver device determines that the level of fuel within the specific tank is at a predetermined low level,” and “the receiver device determines that the level of fuel within the specific tank is at a predetermined level”, thus rendering the claim indefinite.


Claim Objections
Claim 28 is objected to because of the following informalities:  
Regarding Claim 28, “cap’having” should read “cap having”
Regarding Claim 28, “a transmitter antennae” should read “a transmitter antenna”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 22, 23, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Regarding Claim 28, the claim recites “said generator providing electrical charge for each installation of the tank sensor devices [Emphasis Added]”. The specification fails to describe the generator providing electrical change for the tank sensor devices. Page 10 provides the only disclosure with respect to what the generator provides electrical charge is for and that is for a “critical installation”. The specification does not describe what a “critical installation” is and does not describe the tank sensor devices as being a “critical installation”. As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims dependent upon rejection claims are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 22, 23, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 28, it is unclear as to what structure determines the fuel is at a low level as the claim recites “said tank sensor devices in operation determining where an associated storage tank has attained a low level condition,” “the receiver device determines that the level of fuel within the specific tank is at a predetermined low level,” and “the receiver device determines that the level of fuel within the specific tank is at a predetermined level”, thus rendering the claim indefinite. In other words, is the claim attempting to recite the sensor device on the tank determines the low level or the sensor device sending data to the receiver device, where the receiver device ultimately determines the low level?
Claim 28 recites the limitation "the alarm mode," appearing twice in the clause beginning with “and said receiver device having a keypad…”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the first “the alarm mode” to read “an alarm mode” to provide antecedent basis for the second “the alarm mode” of Claim 1 and those in Claim 5.
Claim 28 recites “one of the storage tanks being connected to a generator for providing fuel to the generator for operation of the generator, with said generator providing electrical charge for each installation of the tank sensor devices, and to the power supply connected to the tank sensor device microcontroller [Emphasis added].” It’s unclear as to if the claim is attempting to recite 1) one of the storage tanks being connected … to the power supply connected to the tank sensor device microcontroller or 2) said generator providing electrical charge … to the power supply connected to the tank sensor device microcontroller, thus rendering the claim indefinite. Note the first interpretation is supported by the specification while the second may give rise to an 
Claims dependent upon rejection claims are therefore rejected as well.

Conclusion
A proper search and determination of allowable subject matter was not possible due to the 112 Rejections above. Upon applicant' s amendment to overcome the rejections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856